Title: To Thomas Jefferson from William Keteltas, 4 July 1801
From: Keteltas, William
To: Jefferson, Thomas


               
                  Dr. Sir
                  New York 4th July 1801
               
               It has been a practice to Address the President of the United States upon his Coming into office and for his Measures While in office particularly by the Advocates of the late fallen Administration—There are but few instances of the Kind Since Your Election, A Circumstance No doubt highly Gratifying to You Who Can so Clearly penetrate the Views and designs of Men—It Cannot be Owing to A want of a Proper Respect, that the Republicans have not been More General in this Specious of Reverence, but because it was a political dust Raised by Mr Adams party to blind his Eyes the better to Mislead him Should he attempt to deviate from the Course he had taken & their Views and designs, which deception Proved his disgrace and their fall, What Greater Respect Can be Shewn any man than When A Majority of an Enlightened people Confide to his Patriotism Wisdom Integrity and Guardianship their Most Prescious and Invaluable Rights. Surely None, this is the Constitutional Evidence of their sincere and General Attatchment to the Man of their choice and may be Calculated upon as Such While Every Other is susceptable of doubt as to its Genuineness—From the unexampled patron of Republican Simplicity in the Outset of Your Administration; I am Sure Nothing Would be More Irksom to You than to be answering fulsom Address’s from one End of the Union to the Other, Calculated in no one Shape to have a Good Effect in furthering the Cause of Liberty—But on the Contrary is often a tune to the Chief Magistrate, Causing him to Mistake the Voice of a faction, for that of the peoples—I would Not by any means infer, that Very honest and Undesigning Men, May not Run into this gross Blunder of Addressing the President with the purest Motives, This is undoubtedly the Case who in the Overflowings of their Hearts Are two Apt to Idolize the Man, loosing Sight of the Principal and themselves, he only Represents—It is thus that bad Men take Advantage of their Credulity and attempt their Ruin—Impressed as I am, that You have no Views or designs different from A Majority of the people, Whose Wish is to Maintain inviolate the Constitution, and transmit Our Republican Government to posterity as our Invaluable Inheritance to them and their decendants to the latest Ages, induced Me to Communicate My thoughts to You with the same freedom I would do to My Most Intimate friend Whose Welfare I Concieved Inseperably Connected with My own. I percieve Many Serious and Great Embarasments in Your way, to the Accomplishment of What Your Just Mind has Projected for the welfare of Your Country, and Mankind in General, to Remove which if possible, is a duty Every Citizen Owes his Country, and is the best test of his Respect for You as its Chief Magistrate—A Wise and Good Magistrate, May devise the best possible plans of Administration for the security of the Equal Rights of Man, but depending upon Others of less Virtue and Wisdom than himself to Execute it, Often fails in his Views, And has to bear the Accusations that Arise from the faults of those he is obliged to Confide in—This I Concieve to be Your Critical Situation, and to Shield You as far as in My power, led me to the foll’g Communication, if Not Well Recvd., is well Meant—Kings May have their Privy Council, and Presidents their Advisers from the heads of Department, but that prince or president, Who from his own Knowledge of Men and things heeds Neither, is less liable to Err in the discharge of his duty if he Means Well—This however Cannot be the Case With Respect to the appointment of persons to places of trust in the Govt., being Selected from Several Millions of people Scattered over a Vast Territory, but Must depend in A Great Measure upon the Information of Others, as to their being Worthy of Confidence—Here it is, Where the Most Wise and best of Men May be deceived, And When You will, I fear be Often Imposed upon, by those in Your Confidence, Who Wish to have their particular friends, Regardless of the political Reputation of the President or the public Good—Being informd. a Mr. Geltson of this City is to be apptd. Collector of this port in the place of Mr Sands, I feel a freedom in Stating that Mr. Geltson political Reputation as A Republican, is Not so Blameless, as Could be wishd.—He was one of the seven Canvassers in this State several Years since Who Wantonly destroyd the suffrages of a Whole County to favour the Views of party, A Conduct Abhorrent in the Extreem to a Virtuous Republican. A similar attempt to have defeated the Wishes of the people of the United States by A faction in Congress in desiding Your Own Election Refreshd My Memory as to the Act of Mr Geltson—This Act of the Seven Canvassers, Convulsed the State, and put at Hazzard the Very Existance of the Constitution, and though passed over by the Moderation of the people, is Not, or Ever ought to be forgotten by [those] Who truly Estimate the Sacred Right of suffrage—Should a Mr John Broom, Mr. Samuel Osgood, or Colo. Henry Rutgers, be Applicants from this City for the place of Mr Sands, they are Republicans of unexceptional Characters for ought I know, and Preferable in My Opinion to Mr. Geltson, for the Reason Assigned, If however the President Can dispense with the Objection I have Stated Against Mr. Geltson, he is in Every Other Respect Qualified for the trust—It is to be Regreted Genl. Smith appointed Mr Ludlow in the place of Mr. Watson, It ought to have been Given to a Republican, and Not A Tory—Mr Smith Must have been Imposed upon, by some friend of Mr. Ludlows, Who Wishd to serve him, at the Expence of Mr. Smiths Reputation, and the Hazzard of the Republican Cause, It was one of the first Charges Against Mr Adams! that he Prefered the Tories, and Apostate Whigs, to fill places of trust under his Administration in preference to decided Republi[cans.] In this he was Consistant, as they were fit Instruments in his hands, to [Crush?] the Liberties of the people, for Which Attempt, they as the Legitimate Sovereigns, have punishd him and his party Severely by withdrawing their Confidence from them—Honesty and Gratitude Is the best policy, and the Only policy Admissible in Republican Governments, Who Owe their Origin to the dishonest Intrigues and [persuits] of the people under Aristocratic, and Monarchic Systems, driving them to A Manly and Honest Opposition by Throwing them Off as A Grevious Burden—The Instant any other policy is adopted in A Republic than that of Honesty, that Moment In My Opinion You May date the Decline of Liberty in the State, and the fall of those Who does Not Observe it—I feel assured You have laid it down as Your Guide, as Counter to the deceptive policy Mr. Adams pursued, Which faild him, and his party, and Which will Always be the Case While the people Remain Virtuous, Enlightened, and free—Nothing Can Apologize for taking up Your Precious time in perusing this long letter, but an anxious Solicitude for the public Good Manifesting itself through Your Administration as the peoples true Mirror—
               With due Consideration
               
                  
                     Wm Keteltas
                  
               
               
                  Mr Jefferson Will do Me the favour to Conceal this Communication from the Most Confidential friend. But to Ascertain with what Candour and Sincerity Made, will Enquire into My Moral and political Character
               
            